Citation Nr: 0424572	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  02-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
ankylosing spondylitis with sclerotic changes of both hips.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 2001 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the rating decision in April 2001, which 
denied entitlement to an evaluation in excess of 20 percent 
for ankylosing spondylitis with sclerotic changes of both 
hips, also denied entitlement to service connection for a 
left knee disorder and for arthritis of the right knee.  In a 
May 2001 letter, the RO notified the veteran of that rating 
action.  On VA Form 9, "Appeal to the Board of Veterans' 
Appeals," received in April 2002, the veteran asserted that 
his ankylosing spondylitis is a systemic disease which 
affects joints other than his hips including his knees.  The 
veteran's statement in April 2002 was accepted as a timely 
notice of disagreement with the denial of service connection 
for disorders of the knees and a statement of the case on 
those issues was furnished to the veteran in June 2002.  In a 
cover letter to the June 2002 statement of the case, the RO 
stated that the veteran needed to file a formal appeal to 
continue his appeal on the listed issues, and that the 
instructions to an enclosed VA Form 9 would tell him how much 
time he had to file a substantive appeal.  In an October 2002 
statement, the veteran's representative stated that the 
veteran's ankylosing spondylitis had resulted in disabilities 
of both knees.  The matter of whether that statement 
constitutes a timely substantive appeal of the RO's April 
2001 denial of entitlement to service connection for 
disorders of the knees is referred to the RO for appropriate 
action.

Also, on the VA Form 9 received in April 2002, the veteran 
asserted that his ankylosing spondylitis is a systemic 
disease which affects joints other than his hips including 
his knees, ankles, hands, and wrists and is also manifested 
by iritis of the eyes, and he stated that medication taken 
for the condition had adversely affected his sexual 
functioning.  In a June 2002 letter, the RO informed the 
veteran of the evidence needed to substantiate claims for 
secondary service connection for disorders of the eyes, 
hands, and ankles and for sexual dysfunction and, not having 
received a response, in an October 2002 letter, notified the 
veteran that his claims were denied.  The issues addressed in 
the RO's October 2002 determination have not been certified 
for appeal and are not before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The record reveals that the veteran's disability of the hips 
was evaluated at a VA joints examination in August 2000, four 
years ago, and there is no more recent medical evidence 
concerning the severity of ankylosing spondylitis of the 
hips.  Moreover, the veteran has reported increased 
disability residual to his ankylosing spondylitis, the nature 
and severity of which remains unclear from the current 
record.  As such, the Board finds that a contemporary 
examination is necessary to decide his appeal, see 38 C.F.R. 
§ 3.159(c)(4), and this case will be remanded for that 
purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
examination.  The purpose of this 
examination is to determine the severity 
of the veteran's ankylosing spondylitis, 
in particular as affecting the hips.  VA 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his or her written report 
that he or she conducted such a review.

The examiner is requested to identify the 
nature of ankylosing spondylitis, in 
general, and then to set out all of the 
veteran's current manifestations 
attributable to such diagnosis.  In so 
doing the examiner is requested to 
include a discussion as to whether the 
symptoms of ankylosing spondylitis are 
limited to the veteran's hips, and a 
discussion as to the relationship, if 
any, between any additionally identified 
disease processes affecting the hip or 
other joints and ankylosing spondylitis.

In any case, all indicated studies 
pertinent to the hips, including X-rays 
and range of motion studies in degrees, 
should be performed.  In reporting range 
of motion, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The examiner 
should identify normal ranges of joint 
motion and then state the veteran's 
actual passive and active ranges of 
motion specific to the right and left 
hip, reported in degrees.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare- ups.  If 
this is not feasible, the examiner should 
so state.

The rationale for all opinions expressed 
should also be provided.

2.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claim based on consideration of 
all of the evidence of record.  If the RO 
denies the benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


